Case 1:19-cv-01052-RBJ-KMT Document 121 Filed 03/08/21 USDC Colorado Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                                    Judge R. Brooke Jackson

  Civil Action No 19-cv-01052-RBJ-KMT

  JUANITA ANGELA WHITAKER

         Plaintiffs,

  v.

  SILVER KEY SENIOR SERVICES and
  SILVER KEY BOARD OF DIRECTORS,

         Defendants.


                           ORDER of DISMISSAL WITHOUT PREJUDICE


         Defendant moves for summary judgment. Plaintiff has not responded. For the reasons

  set forth in this order, the Court declines to grant summary judgment but dismisses this case

  without prejudice for failure to prosecute.

                                          BACKGROUND

         Dr. Juanita Angela Whitaker applied for a volunteer position with Silver Key Senior

  Services in Colorado Springs in February 2019. She was interviewed by Barbara King, Silver

  Key’s Volunteer Program Manager, but she was not offered the position (or a paid position).

  She alleges that Ms. King told her that she had looked Dr. Whitaker up on Google and had

  discovered that she had been charged with murder. As I noted in a previous order, in December

  1988 then-Ms. Whitaker, who was residing in a battered woman shelter in Denver, shot and

  killed a shelter worker and wounded two other individuals. She was found not guilty of murder

  by reason of insanity.




                                                                                                  1
Case 1:19-cv-01052-RBJ-KMT Document 121 Filed 03/08/21 USDC Colorado Page 2 of 6




         In the years since then, many of which were spent in a mental health facility, Dr.

  Whitaker has done much to turn her life around. She earned two bachelor’s degrees, three

  master’s degrees, and a PhD. online in Human Services. See ECF No. 67 at 2

  (neuropsychological evaluation). However, as she confided to Ms. King, she has applied for

  something like 45 positions since receiving her PhD., but no one will hire her. Understandably,

  that has left her frustrated and angry.

         Dr. Whitaker filed a complaint with the Equal Employment Opportunity Commission

  alleging disability discrimination. The EEOC determined that it lacked jurisdiction but issued a

  “right to sue letter.” ECF No. 1 at 10. Representing herself pro se, she filed the present case on

  June 3, 2019, alleging violations of the Americans with Disabilities Act by Silver Key, Ms.

  Barbara King and Jason Deabueno. ECF No. 1. She estimated her damages at between $1.5 and

  $2 million. Id. at 8. In an Amended Complaint she estimated damages between $100,000 and

  $150,000 per year for up to 20 years. ECF No. 11 at 9. Her individual claims against Mr. King

  and Mr. Deabueno have since been dismissed.

         Representing oneself if a lawsuit is not easy by any means. Courts treat the pleadings of

  pro se litigants liberally, and even more importantly, they must be helpful and patient without

  crossing line into becoming advocates for the pro se party. This Court has tried to do so, and it is

  my impression that defense counsel has as well. However, Dr. Whitaker’s manner of

  prosecution of the case has been characterized by two unfortunate tendencies: she has reacted

  angrily towards anyone who disagrees that she is entitled to obtain a substantial settlement or

  judgment; and she has failed to shoulder her basic responsibilities in terms of responding to

  discovery and to her responsibilities under the procedural rules.

         For example, early in the case, at the joint request of the parties, the Court referred this

  case to a mediator for a settlement conference. The mediation was conducted free of charge on

                                                                                                        2
Case 1:19-cv-01052-RBJ-KMT Document 121 Filed 03/08/21 USDC Colorado Page 3 of 6




  August 28, 2020 by retired Denver District Court Judge (and now professional mediator) Ann

  Frick, volunteering her time as a member of the Court’s Pro Bono Mediation Panel. The

  mediation was something of a disaster. It was later reported to the Court (although it should not

  have been) that the defendant made a cash offer that the mediator considered to be reasonable

  and urged Dr. Whitaker to accept. However, she took offense at the amount of the offer and the

  style of the mediator and abruptly left the mediation. Thereafter Dr. Whitaker called the

  mediator’s personal telephone and threatened to file a grievance against her, and she also told

  defense counsel that she would expose them through a full page media advertisement. In an

  order issued on September 18, 2020, I declined defendant’s request to impose sanctions but

  noted that the court “is disturbed by the plaintiff’s conduct and expects that it will not be

  repeated.” Id. at 1.

          Defense counsel attempted to take Dr. Whitaker’s deposition on October 28, 2020.

  However, she walked out 20 minutes after the deposition began, apparently dissatisfied with the

  questions. On November 9, 2020 during a hearing on the deposition problem and other

  discovery issues, the Court required that she appear for a “second deposition,” to be taken

  remotely because Dr. Whitaker had relocated from Colorado Springs to Virginia. See ECF No

  104 (transcript). 1

          The second segment of Dr. Whitaker’s deposition was taken under court order on

  December 3, 2020. At that time Dr. Whitaker confirmed her current address in Norfolk,




  1
    Shortly thereafter Dr. Whitaker filed a motion for the Court to recuse itself because it had been
  demeaning and had admonished her instead of sanctioning defense counsel for treating her in a
  derogatory manner. . ECF No. 105. She informed the Court that she had filed complaints against the
  two defense lawyers with the Office of Attorney Regulation Counsel. Id. I have reviewed deposition
  transcripts, conducted two discovery dispute hearings, and, of course, have reviewed the parties’ written
  filings; but I have observed no conduct of defense counsel that has been rude, discourteous or in any
  manner unethical. Nor has the Court treated her disrespectfully.

                                                                                                              3
Case 1:19-cv-01052-RBJ-KMT Document 121 Filed 03/08/21 USDC Colorado Page 4 of 6




  Virginia, but she stated that she was vacationing in Paris, France. That deposition, like the first

  one, was not completed. Dr. Whitaker refused to answer a number of questions, inexplicably

  insisted that she could not recall information about her own claims, and gave obviously false

  answers to other questions. Instead, she repeatedly stated that “the truth will be determined” at

  trial. See ECF No. 100 (transcript).

         Following that deposition defendants moved for dismissal of the case as a sanction. ECF

  No. 110. Dr. Whitaker did not respond. On January 6, 2021 defendants filed a motion for

  summary judgment. ECF No. 112. Dr. Whitaker did not respond.

         I issued two minute orders on February 8, 2021. First, I declined to dismiss the case as a

  sanction for Dr. Whitaker’s conduct during the second session of her deposition. ECF No. 116.

  However, I ordered Dr. Whitaker to reimburse defendants for the reasonable attorney’s fees

  billed for the work of one defense lawyer in preparing for and taking that deposition. ECF No.

  116. I authorized the defendants to schedule a “third” deposition, to be taken in the courthouse

  so that the Court would be immediately available to respond to further disputes or claims of

  misconduct. Id.

         Second, I noted that she had filed no response to either the motion to dismiss or the

  motion for summary judgment, even though she had been served with the motion to dismiss at

  her Virginia address, and she had been served with the motion for summary judgment at both her

  Colorado Springs and her Norfolk, Virginia addresses. ECF No. 117. I ordered Dr. Whitaker to

  show cause no later than February 22, 2021 as to why the case should not be dismissed for

  failure to prosecute. No response has been filed. The Court’s mailings to her at the addresses

  she had provided were returned as undeliverable. See ECF No. 119.

         On March 2, 2021 defendants filed a motion to vacate the trial date and all pending

  deadlines. ECF No. 120. In addition to the issues with the depositions (and written discovery),

                                                                                                        4
Case 1:19-cv-01052-RBJ-KMT Document 121 Filed 03/08/21 USDC Colorado Page 5 of 6




  defendants stated that Dr. Whitaker had “consistently refused to confer on issues.” Id. at ⁋3.

  The motion notes Dr. Whitaker’s failure to respond to the motion to dismiss, the motion for

  summary judgment, and the Court’s order to show cause. Notably, defendants state that because

  they were concerned that she would claim that she did not receive the Court’s orders, counsel

  had emailed her and reminded her to keep the Court informed about changes in her contact

  information. Dr. Whitaker responded by email and indicted that she was aware of the motions,

  that she had until February 23, 2021 to respond to the show cause order (actually February 22),

  and that her response would be in the mail by Monday. See ECF No. 120-1. However, nothing

  has been filed.

         The parties proposed jury instructions were due one week before the Trial Preparation

  Conference. See ECF No. 52. The Trial Preparation Conference is scheduled for March 12,

  2021. Id. Therefore, the proposed jury instructions were due on March 5, 2021. Defendant

  submitted their proposed instructions by email to Chambers with a copy by email to Dr.

  Whitaker. They indicated that they had not received a response from Dr. Whitaker indicating

  which proposed instructions she objected to or agreed with. The Court has not received

  proposed instructions from Dr. Whitaker. The case is set for a three-day jury trial commencing

  April 5, 2021.

                                               DISCUSSION

         As I have said, I can understand the frustration, despair, and anger that Dr. Whitaker has

  likely experienced as she has been rejected by prospective employers time and again despite her

  accomplishments since the 1988 shooting incident. And, I appreciate how difficult it is for an

  unrepresented party to prosecute a discrimination case in federal court against defendants who

  are represented by experienced employment counsel. However, Dr. Whitaker’s manner of

  proceeding has consistently fallen short of even the minimal responsibilities of responding to

                                                                                                      5
Case 1:19-cv-01052-RBJ-KMT Document 121 Filed 03/08/21 USDC Colorado Page 6 of 6




  discovery, responding to motions, and responding to court orders, despite multiple second and

  third chances. It is not fair to the defendants to expect that to continue perhaps up to and through

  a trial, if indeed the plaintiff will even be ready for a trial which is less than a month away.

         I conclude that, for whatever reasons, Dr. Whitaker has not prosecuted her case in a

  reasonable manner. She has not shown cause why it should not be dismissed without cause for

  failure to prosecute. Solely in deference to her pro se status, the Court will not address the issues

  in the pending motion for summary judgment or dismiss the case with prejudice. But the Court

  is unwilling to permit this case with this history to continue.

                                                        ORDER

         The Trial Preparation Conference set March 12, 2021 and the Trial set April 5, 2021 are

  vacated. ECF Nos. 112 and 120 are denied as moot. This civil action and all claims therein are

  dismissed without prejudice for failure to prosecute. As the prevailing party, defendants are

  awarded their reasonable costs pursuant to Fed. R. Civ. P. 54(d)(1) and D.C.COLO.LCivR 54.1.

  Defendants may also submit their claim for the attorney’s fees as awarded by the Court at ECF

  No. 116.

         DATED this 8th day of March, 2021.

                                                         BY THE COURT:




                                                         ___________________________________
                                                         R. Brooke Jackson
                                                         United States District Judge




                                                                                                      6
